Affirmed in part, dismissed in part by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Andre Legette seeks to appeal the district court’s orders (1) denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion; and (2) denying his motion for reconsideration. We have reviewed the district court’s denial of Legette’s § 3582(c)(2) motion and find no reversible error. Accordingly, we affirm the district court’s orders in part for the reasons stated by the district court. Legette v. United States, No. 4:09-cr-01370-TLW-1, 2012 WL 3637859 (D.S.C. Aug. 22, 2012 & Sept. 18, 2012).
The district court’s orders denying relief on Legette’s § 2255 motion and denying reconsideration are not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2006). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2006). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595.
We have independently reviewed the record and conclude that Legette has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal in part. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART.